First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term VERSABASE®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  See MPEP § 608.01(v) II. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted by MPEP § 2173.05(u):
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
For this reason, the metes and bound of the claimed invention is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Arquette (US 6,280,746).
Arquette teaches a composition for transdermal delivery (col. 3, In. 16-18 ...Jojoba ester compositions have been found to function well as a dry carrier or vehicle for the application of active materials to the skin or hair of customers...) comprising (abstract...The present invention are dry-feel emollient compositions comprising jojoba oil based esters that have use in personal care, cosmetic, cosmeceutical and pharmaceutical products...): a permeation enhancer comprising at least one jojoba constituent (see col. 11, In. 5-26 Floraesters 30 (jojoba ester) and Jojoba oil (refined grade, International Flora Technologies)); an active pharmaceutical ingredient (see col. 11, In. 5-26 Vitamin E Acetate (tocopheryl acetate, Roche), Vitamin E is used as an antioxidant for the skin which is an anti-aging component); and an excipient base (see col. 11, In. 5-26 Lexemul 561, which is an emulsifier for cream and lotion systems).
Arquette further teaches
wherein the jojoba constituent comprises jojoba alcohol, as recited by instant claims 3 and 10 and isopropyl jojobate, as recited by instant claims 2, 4, 9 and 11 (col. 3, In. 36-38 and can be produced from combinations of fatty alcohols, isopropyl esters and wax esters obtained from the oil contained in 
the seed of the jojoba plant);
wherein the jojoba constituent comprises from 1 to 50% or 1 to 10% or 5 to 10% of the composition as recited by instant claims 5-7 and 12, respectively (abstract...This will usually require a weight percent that ranges from 10% to 100% by weight of carrier material in the composition...);
a composition for delivery of an active pharmaceutical ingredient as recited by 
instant claim 8 (col. 3, In. 16-18...Jojoba ester compositions have been found to 
function well as a dry carrier or vehicle for the application of active materials to the skin or hair of customers...) comprising (abstract...The present invention are dry-feel emollient compositions comprising jojoba oil based esters that have use in personal care, cosmetic, cosmeceutical and pharmaceutical products...): a jojoba constituent (see col. 11, In. 5-26 Floraesters 30 (jojoba ester) and Jojoba oil (refined grade, International Flora Technologies)) formulated as a skin permeation enhancing ingredient (col. 6, In. 25-29...By skillful blending, a mixture of jojoba esters with fragrance oils can be prepared that melt at slightly below skin temperature. When formed into spherical particles and rubbed into the skin, these spherical particles disappear into the skin...); and a suitable base (see col. 11, In. 5-26 Lexemul 561, which is an emulsifier for cream and lotion systems);
wherein the suitable base comprises a cream emulsion base as recited by instant claim 13 (col. 9, In. 52-55…This blend is suitable for formation into Spheres and Subsequent incorporation in cosmetic bases such as shower gels, facial creams, eye creams, body lotions, etc...) and
wherein comprising the active pharmaceutical ingredient as recited by instant 
claim 14 (see col. 11, In. 5-26 Vitamin E Acetate (tocopheryl acetate, Roche), Vitamin E is used as an antioxidant for the skin which is an anti-aging component).
The composition taught by the reference is encompassed by the instant claims.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Verbiscar (US 6,858,232).
Verbiscar teaches a composition (col. 1, In. 11-15…This invention relates to method for the use of liquid mixtures of long chain monounsaturated alcohols such as jojoba alcohol and their compositions for the topical transdermal treatment of subdermal
Infections such as by herpes simplex viruses.) consisting of: jojoba constituents (col. 13, In. 49-50...It can be formulated with jojoba alcohol...); active pharmaceutical ingredients (col. 13, In. 47...Fumaric acid is essential to animal tissue respiration..., useful as an anti-inflammatory agent); and a suitable carrier base(col. 13, In 50-51...and a lower alcohol such as ethyl alcohol or isopropyl alcohol as a lotion..., a carrier base is said to be either a cream, lotion, gel or shampoo).
The composition taught by the reference is encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Verbiscar (US 6,858,232) in view of Arquetta et al. (US 6,280,746).
Verbiscar teaches a composition (col. 1, In. 11-15…This invention relates to method for the use of liquid mixtures of long chain monounsaturated alcohols such as jojoba alcohol and their compositions for the topical transdermal treatment of subdermal
Infections such as by herpes simplex viruses.) consisting of: jojoba constituents (col. 13, In. 49-50...It can be formulated with jojoba alcohol...); active pharmaceutical ingredients (col. 13, In. 47...Fumaric acid is essential to animal tissue respiration..., useful as an anti-inflammatory agent); and a suitable carrier base(col. 13, In 50-51...and a lower alcohol such as ethyl alcohol or isopropyl alcohol as a lotion..., a carrier base is said to be either a cream, lotion, gel or shampoo).
Verbiscar teaches the composition of claim 15, but does not teach wherein the jojoba constituents consist of jojoba esters, jojoba alcohols, isopropyl jojobate, and combinations thereof.
However, Arquette teaches wherein the jojoba constituent consists of jojoba ester, jojoba alcohol, and isopropyl jojobate (col. 3, In. 36-38. and can be produced from combinations of fatty alcohols, isopropyl esters and wax esters obtained from the oil contained in the seed of the jojoba plant…, isopropyl jojobate is an isopropyl ester of jojoba).  Therefore it would have been obvious to someone skilled in the art to combine these two references in order to increase the number of possible jojoba components in the skin permeation enhancing ingredient.
Arquette further teaches wherein
The jojoba constituents are from 1-50% or 5-10% of the composition volume (abstract... This will usually require a weight percent that ranges from 10% to 100% by weight of carrier material in the composition...) as recited by instant claims 17 and 18, respectively;
The suitable carrier base (col. 13, In 50-51...and a lower alcohol such as ethyl alcohol or isopropyl alcohol as a lotion..., a carrier base is said to be either a cream, lotion, gel or shampoo) does not contain further penetration enhancing ingredients nor further active pharmaceutical ingredient (col. 13, In 50-51... and a lower alcohol such as ethyl alcohol or isopropyl alcohol as a lotion..., both of these are not an active pharmaceutical ingredient or a penetration enhancing ingredient) as recited by instant claim 19; and 
The suitable carrier base (col. 13, In 50-51... and a lower alcohol such as ethyl alcohol or isopropyl alcohol as a lotion..., a carrier base is said to be either a cream, lotion, gel or shampoo) consists of stearate (col. 11, Table under. Example 1., glyceryl stearate), preservatives (col. 11, Table under Example 1., sodium dehydroacetate.), and carboxylic acids (col 11, Table under. Example1., .disodium ethylenediaminetetraacetic acid).  Note: Versa Base cream 30-3641 is assumed to be a compounding base that comprises stearate, preservatives and carboxylic acids.
For these reasons, it would have been within the level of skill of the ordinary artisan to make the claimed composition consisting of jojoba constituents, an active pharmaceutical ingredients and a suitable carrier base.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628